Remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Amy Seresa Zimmerman-Elliott seeks to appeal the district court’s order dismissing without prejudice her civil complaint for failure to state a claim. In a civil case in which the United States is not a party, parties have 30 days following the entry of the district court’s final judgment or order in which to file a notice of appeal. Fed. R.App. P. 4(a)(1)(A). However, if a party moves for an extension of time to appeal within 30 days after expiration of the original appeal period and demonstrates excusable neglect or good cause, a district court may extend the time to file a notice of *199appeal. Fed. R.App. P. 4(a)(5)(A); Washington v. Bumgarner, 882 F.2d 899, 900-01 (4th Cir.1989).
The district court’s final order in this case was entered on May 8, 2015. Zimmerman-Elliott filed her notice of appeal on June 19, 2015, after the expiration of the 80-day appeal period but within the excusable neglect period. Zimmerman-Elliott’s notice of appeal contained language that fairly can be construed as a request for an extension of time to appeal. Accordingly, we remand this case to the district court for the limited purpose of determining whether Zimmerman-Elliott has demonstrated excusable neglect or good cause warranting an extension of the 30-day appeal period. The record, as supplemented, will then be returned to this Court for further consideration.

REMANDED.